                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

DANTE CRIDDLE,                           )
                                         )
            Plaintiff,                   )
                                         )
      vs.                                )      Case No. 1:19 CV 79 RWS
                                         )
JASON LEWIS, et al.,                     )
                                         )
            Defendants.                  )

                MEMORANDUM AND ORDER TO SHOW CAUSE

      This matter is before the Court on plaintiff’s motion to compel defendants to

produce copies of any written policies pertaining to inmates declaring enemies

and/or requesting protective custody and the placement or housing of inmates who

have declared enemies. As these policies (to the extent they exist) directly relate to

plaintiff’s claims in this case, the motion will be granted. Defendants are required

to produce copies of any written policies described above as well as any other

written policies that are relevant to the facts giving rise to plaintiff’s claims, as

previously ordered by the Court. See Doc. # 25. If no such written policies exist,

defendants shall so state under oath by appropriately supplementing their discovery

responses.

      Plaintiff also complains that the video footage of the incident produced

pursuant to this Court’s Order of November 8, 2019 is not responsive to this
Court’s Order because the video footage begins after the incident was over. The

Court required defense counsel to produce a copy of this video footage to the

Court. The Court has reviewed the footage and agrees with plaintiff that it is not

responsive to this Court’s Order of November 8, 2019. The video footage

produced by defendants begins at 9:12 a.m., yet the incident giving rise to

plaintiff’s claim happened, by defendants’ own admissions, at 9:05 a.m.1 The “Use

of Force Summary” prepared by defendant warden Jason Lewis indicates that there

was a video recording of the use of force, and in his affidavit filed with the Court,

defense counsel similarly represented that “a video recording showing the entire

incident was thereafter located.” (Doc. # 43-2). This video recording was not

provided to the Court or to plaintiff, despite the Court’s explicit instructions

otherwise. As the video recording produced by defendant is not responsive to this

Court’s Order, the Court will require defendant to show cause why sanctions

should not issue for defendants’ failure to comply with the Court’s Order. The

Court also expects an explanation in the form of an affidavit from counsel as to

why defendants failed to produce the relevant video recording of “the entire

incident” despite his representation, as an officer of the Court, that such a video

recording existed and was being produced to plaintiff and the Court.


1
  The video footage produced to the Court merely shows plaintiff sitting in a hallway after the
incident is over, and additional video footage shows plaintiff’s cellmate and attacker being led
down the same hallway, again after the incident was over.
                                                 2
      Finally, the Court will deny plaintiff’s request to order defendant Hansen to

respond to an IRR. The Court notes that, unlike defendant Crowe, defendant

Hansen has not raised the issue of exhaustion as an affirmative defense to

plaintiff’s claim against him.

      Accordingly,

      IT IS HEREBY ORDERED that defendants Jason Lewis, Benjamin

Crass, Jason Wilson, and Cole Hansen shall show cause in writing no later

than noon on Tuesday, January 14, 2020, why sanctions should not issue for

their failure to comply with this Court’s November 8, 2019 Order. Such

explanation shall include an affidavit from counsel as described above.

      IT IS FURTHER ORDERED that the video recording of the entire

incident as described in plaintiff’s complaint and attested to by defense

counsel shall be produced to this Court along with the response to the Show

Cause Order and defendants shall have made arrangements, by that same

date, for plaintiff to view the recording. If defendants are now contending that

such a videotape is no longer in existence, they shall so state and defense counsel’s

affidavit shall include an explanation for such failure to produce the video

recording previously described.

      IT IS FURTHER ORDERED that plaintiff’s motion to compel [53] is

granted to the following extent: defendants shall produce to plaintiff copies of


                                          3
any written policies pertaining to inmates declaring enemies and/or requesting

protective custody and the placement or housing of inmates who have

declared enemies, as well as any written policies that are relevant to the facts

giving rise to plaintiff’s claims by noon on January 14, 2020. If no such written

policies exist, defendants shall so state under oath by appropriately supplementing

their discovery responses. To ensure compliance with this Order, defendants

are required to file copies of any documents produced and/or supplemental

discovery responses with the Court by no later than noon on January 14,

2020.

        IT IS FURTHER ORDERED that plaintiff’s motion to compel [52] is

denied.




                                __________________________________
                                RODNEY W. SIPPEL
                                UNITED STATES DISTRICT JUDGE


Dated this 8th day of January, 2020.




                                         4
